         Case 1:19-cr-00134-CBA Document 6 Filed 04/04/19 Page 1 of 1 PageID #: 25


AO 455(Rev. 01/09) Waiver of an Indictment


                                     United States District Court
                                                          for the

                                              Eastern District of New York
                                                                                                             FILED
                  United States of America                                                             us DOTRCTCOUCTllN.y.
                                                                    Case No. 19-CR-00134(GBA)
                                                                                                      * APR-4 2019 ★
                                V.

                       Gustavo Trujillo

                            Defendant                                                                  BROOKLYN OFFICE
                                             WAIVER OF AN INDICTMENT


          I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature ofthe proposed charges against me.
          After receiving this advice, 1 waive my right to prosecution by indictment and consent to prosecution by
infonnation.




Date:         04/04/2019
                                                                                       Dejenaam s simature




                                                                                 [Signakire bjldefendant's attorney


                                                                                Printed name ofdefendant's attorney


                                                                           s/Sanket J. Bulsara
                                                                                         Judge s signature



                                                                                   Judge's printed name and title ^




                                                                                                                           COUI^
                                                                                                                  EXHIBIT NO.
                                                                                                                   identification/evioh
                                                                                                                      DKT.ft
